Title: To George Washington from John Carey, 1 October 1796
From: Carey, John
To: Washington, George


                        
                            Sir, 
                            London Octob. 1. 1796.
                        
                        I have the honor of transmitting to Your Excellency a copy of the Critical
                            Review, containing remarks on a publication which bears your name, as mentioned in a letter
                            of Sept. 9, which I took the liberty of addressing to Your Excellency, by the brig. Diana,
                            Potts. At the same time I beg leave to assure Your Excellency, that, had I then known from
                            what source the letters were derived, I should not have thought it worth while to trouble
                            Your Excely on the subject. To the politeness of the American minister, Mr King, I am
                            indebted for my knowledge of the origin of the fabrication, which of course rendered it
                            necessary to make many alterations from the manuscript inclosed in the letter above
                            mentioned.
                        I conclude, Sir, by requesting that Your Excellency will indulgently pardon my
                            presumption in addressing you at all on the occasion; and believe me to be, with sentiments
                            of heart-felt respect, Your Excellency’s very sincere well-wisher, and most obedient humble
                            servant,
                        
                            John Carey.
                            
                        
                        
                            P.S. A report, circulated here, of Your Excellency’s declared intention to retire from public life about this
                                time, induced me to take the precaution observable in this as well as the former packet
                                (of Sept. 9), lest a successor, or any one else should think himself entitled to inspect
                                the contents, as being addressed to the "President of the United States." Another copy
                                of the Review, with a duplicate of these lines, is forwarded by the Fame, Harris, bound
                                for New-York.
                        
                        
                    